Citation Nr: 1444127	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 13, 2001, for the grant of service connection for bilateral hearing loss. 

2.  Entitlement to an effective date earlier than March 13, 2001, for the grant of service connection for left ear tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  

In August 2011 the Board remanded the issues herein on appeal in order for the ROs in New York, Waco and Houston to conduct searches for additional records pertaining to this Veteran.  Such searches were conducted and negative responses have been associated with the claims file, thus there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  On March 13, 2001, VA received an application for benefits, dated October 23, 1996, for claims of service connection for bilateral hearing loss and tinnitus; the evidence of record, dated prior to March 13, 2001, does not indicate that a formal or informal claim for such benefits was received by VA. 

2.  By a July 2007 decision, the RO granted an effective date of March 13, 2001 for service connection for bilateral hearing loss and left ear tinnitus.

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 13, 2001, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 

2.  The criteria for an effective date prior to March 13, 2001, for the award of service connection for left ear tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  VCAA notice should be provided to a Veteran before the initial unfavorable decision on a claim by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board notes that the issue on appeal was first raised in a notice of disagreement submitted in response to VA's notice of its decision to award an earlier effective of March 13, 2001, following a prior grant of service connection.  As stated above, upon receipt of a complete or substantially complete application, VA must notify the Veteran of the information and evidence necessary to substantiate the claim for benefits.  However, in this case the issues on appeal did not stem from an application for benefits; rather, it stemmed from a notice of disagreement to the effective date assigned for the award of benefits.  As such, the required statutory notice as to an award of service connection had served its purpose, and its application was no longer required as to the downstream issue of the assignment of an effective date.  38 C.F.R. § 3.159(b)(3); See Dingess/Hartman, 19 Vet. App. at 490-91.   Additionally, in March 2006 a notice letter provided the Veteran with the general criteria for assigning effective dates. 

As to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  In this case, whether an earlier effective date is warranted is based upon the evidence that was already in the claims file at the time the Veteran submitted his claims.  Additionally, the Veteran has submitted evidence in support of his claim in statements and testimony.  VA did not provide the Veteran with an examination in connection with these claims for an earlier effective date, as such do not warrant an examination.  See 38 U.S.C.A. § 5103A(d)(2).  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010). These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the May 2011 hearing, the VLJ addressed the issues at hand and questioned the Veteran regarding his claims for an earlier effective date.  The Veteran was also assisted at the May 2011 hearing by an accredited representative from The American Legion, who asked him questions to ascertain whether the Veteran submitted claims to the RO prior to March 13, 2001.  The hearing focused on the elements necessary to substantiate the claims for an earlier effective date, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In summary, the VCAA provisions have been satisfied relative to the issues decided herein and Board finds the record as it stands includes adequate evidence to allow the Board to decide the issues on appeal.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims for an earlier effective date for his service-connected bilateral hearing loss and left ear tinnitus.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claims

Entitlement to service connection for bilateral hearing loss and left ear tinnitus was awarded in a November 2006 rating decision with an effective date of February 27, 2006.  A July 2007 rating decision subsequently granted an effective date of March 13, 2001 for these awards.  The Veteran maintains that an effective date earlier than March 13, 2001 is warranted as he contends he submitted his claim in October 1996. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release. Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b)(2)(i).  The date of receipt means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2013).

In regard to the award of service connection for bilateral hearing loss and left ear tinnitus, a review of the record reveals that the earliest correspondence that is a claim for bilateral hearing loss and tinnitus is an application for benefits that is dated October 1996 but received by VA on March 13, 2001.  There is no correspondence in the claims file prior to March 13, 2001 that can be construed as a claim of service connection for bilateral hearing loss and tinnitus.  Thus, the effective date that was assigned by the RO for the bilateral hearing loss and left ear tinnitus is the date of receipt of the claims.  Because the effective date of an award of service connection is the date of receipt of claim or date entitlement arose, whichever is later, March 13, 2011 date is already the earliest assignable effective date for these two awards.  Consequently, the Board concludes that the criteria for an effective date prior to March 13, 2011, for the award of service connection for bilateral hearing loss and the award of service connection for left ear tinnitus have not been met.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

As noted previously, the Veteran contends that an earlier effective date is warranted for the award of service connection for these two claims despite the date recorded by the RO's date stamp.  In a statement dated and received in March 2001, the Veteran requested that he be informed as to the disposition of his initial claim, which was filed in October 1996.  The Veteran attached a copy of an application for benefits for bilateral hearing loss and tinnitus dated October 23, 1996.  In a copy of a statement, dated in May 2000, and received by the VA in March 2001, the Veteran also stated that he filed for service connection for bilateral tinnitus and hearing loss in October 1996, and that to date, he had not heard anything about his claim.  These documents, received in March 2001 were added to the claims file in March 2007, after the November 2006 rating decision which granted the Veteran's claims for entitlement to service connection for hearing loss and left ear tinnitus.  An attached envelope postmarked in March 2001 indicated the RO in Houston, Texas, sent the statements to the RO in New York, New York.  A date stamp indicated the documents were received by the RO in New York in April 2001. 

At the May 2011 hearing, the Veteran's representative submitted a copy of the Veteran's claims folder history from the VA Covers system, which tracks claims files.  The Veteran's claims folder history indicated that the claims file was checked in to the RO in Waco, Texas, in May 1997, and was not checked out until March 2004.  While such does provide an indication that there was activity in the Veteran's claims file in 1997, in January 2012 the RO in Waco indicated a search had been completed for any additional records pertaining to the Veteran and no records were found.  Similarly, in January 2012, the Houston RO also stated they had nothing for these claims and in March 2012 the New York RO also stated that they had no folders or mail pertaining to the Veteran.  Thus, there is no evidence to substantiate the Veteran's contention that VA received an application for benefits for the claims herein in October 1996.

In May 2011 testimony, the Veteran stated that he filed a claim with a representative of Disabled American Veterans (DAV) in Corpus Christi, Texas and that he received a letter from the Houston RO indicating that the RO had received his claim, but he no longer had a copy of the letter.  However, nothing in the claims file indicates the existence of such correspondence, which weighs against the claims.  The Veteran also testified that he attempted to obtain confirmation of submission of his claim from DAV but was unable to obtain such evidence.  Additionally, the Board notes that the record reflects that appointment of DAV as a representative also occurred in March 2001, not in October 1996, which also tends to weigh against the claims.

The Board observes that the Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 -09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.  Applying this presumption to the instant case, the Board must conclude that if the Veteran's application for benefits was actually received by VA prior to March 13, 2001, it would have been date stamped and it would have been placed and/or noted in the record.

In the Veteran's case, the evidence shows that the Veteran likely intended to file claims of service connection in October 1996.  However, there is simply no documentation that this occurred.  In view of this information, the Board does not find that the presumption of regularity has been rebutted by clear evidence to the contrary.  The Board sympathizes with the Veteran, but without more evidence, such as a date stamp, certified mail receipt, or a fax confirmation, the evidence of record does not constitute clear evidence to rebut the presumption of regularity.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Thus, the earliest date of receipt of claim shown by the evidence of record is March 13, 2001.  Consequently, the Board concludes that the criteria for an effective date prior to March 13, 2001, for the award of service connection for bilateral hearing loss and left ear tinnitus have not been met.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 


ORDER

Entitlement to an effective date prior to March 13, 2001, for the grant of service connection for bilateral hearing loss is denied. 

Entitlement to an effective date prior to March 13, 2001, for the grant of service connection for left ear tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


